NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
GLENN DEFENSE MARINE (ASIA), PTE L'I`D.,
Plaintiff-Appello:n,t,
V.
UNITED STATES,
Defendan,t-AppelZee.
2011-5071
Appeal from the United StateS Court of Federa1
C1aims in case no. 10-CV-852, Judge Frances M. A11egra.
ON MOTION
ORDER
Upon consideration of G1enn Defense Marine (Asia),
Pte Ltd.’s unopposed motion to withdraw Jacob W. Scott
and substitute G1'egory R. Hal1mark as counse1,
IT ls ORDERED THAT:
The motion is g'ranted.

GLENN DEFENSE MARINE V, US
APR 2 7 2012
cc: David S. B1ack, Esq.
P. Davis O1ive1', Esq.
2
FoR THE CoUR'1‘
/s/ J an Horba135
Date J an Horbaly
C1erk
FILED
U.S. COURT 0F APPEALS FOH
S19 ms renew cmcu1T
APR 2 7 2012
JAN l-lURBALY
CLEBK